Candler, J.
The charge complained of was fully in accord with the law of this case as announced when it was first before this court (106 Ga. 858). The requests to charge were, in part, contrary to the doctrine laid down. Those which were not, and which were pertinent and applicable, were fully covered by the charge ■ as given.- The evidence was conflicting, but war*403ranted the verdict, and it was not error to overrule the motion for a new trial. Judgment affirmed.
Argued May 20,
Decided June 9, 1904.
Equitable petition. Before Judge Holden. Oglethorpe superior court. January 7, 1904.
Hamilton Me Whorter and John J. Strickland, for plaintiffs in error. William M. Howard and Samuel H. Sibley, contra.

All the Justices concur.